Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,082,724 B2 in view of Cheng et al. (US 20140328570 A1).
Claims 1-19 of the instant application recite nearly identical limitations as Claims 1-19 of the ‘724 patent, respectively. Independent Claims 1, 12, and 17 of the Instant Application differ from respective Claims 1, 12, and 17 of the ‘724 patent where the Instant Application specify that the recognized visual object represents an action sequence, and where the action sequence relates to a product or service advertised in the advertisement. However, Cheng [0016-17, 0019-20, 0022-23, 0039-43, and 0046-48] teach wherein video objects detected in video images may be analyzed to determine semantic descriptions of actions and events that are occurring in the video (i.e., action sequences). Furthermore, Cheng [0015, 0063] teaches that such derived descriptors of the analyzed video may be utilized to index the video and link the analyzed video with advertisements. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stettner et al. (US 2011/0078723 A1) (as provided by the IDS submitted on 30 June 2021, hereinafter Stettner), in view of Cheng et al. (US 20140328570 A1) (hereinafter Cheng), and further in view of Leary et al. (US 2011/0078002 A1) (as provided by the IDS submitted on 30 June 2021, hereinafter Leary), and further in view of 

Regarding Claim 1, Stettner discloses a computer implemented method for targeted ad insertion into a program content stream, [Figs. 1-5; 0037-38, 0042, 0046, 0048, 0086] comprising: 
receiving, by a computerized system for targeted ad insertion, [Figs. 1-6; 0015-16, 0019: content delivery systems 110 with content analyzers 112 and content sources 160, where the various components may be distributed and performed by any permutation of the various components] the program content stream; [0017-19: content analyzer will receive linear content stream for keyword analysis]
detecting, by the computerized system for targeted ad insertion, images in the content stream; [0013, 0019, 0035, 0051-53, 0061, 0066, 0076, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream]
recognizing at least one keyword within the images; [0013, 0019, 0035, 0051-53, 0061, 0066, 0076, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream]
matching, by the computerized system for targeted ad insertion, the recognized at least one keyword within the images to an advertisement that correlates with the recognized at least keyword, wherein the matching the recognized at least one keyword within the images to an advertisement that correlates with the recognized at least one keyword includes: determining the recognized at least one keyword in the images relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized at least one keyword and the advertisement based on the determination; [0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break (where it is readily understood that advertisements typically advertise products and/or services offered by a particular advertiser); 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements] and 
enabling playback of the matched advertisement during playback of the program content stream at a time that correlates to the insertion point into the program content stream of the identifier of the matched advertisement. [Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025: where commercials may be linear advertisement content; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback]
Stettner fails to explicitly disclose recognizing at least one visual object within the images represents an action sequence in video comprising the program content stream; matching, by the computerized system for targeted ad insertion, the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object; determining the recognized at least one visual object represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized at least one visual object and the advertisement based on the determination. (Emphasis on the particular elements of the limitations not explicitly disclosed by Stettner)
Cheng, in analogous art, teaches recognizing at least one visual object within the images represents an action sequence in video comprising the program content stream; matching, by the computerized system for targeted ad insertion, the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object; determining the recognized at least one visual object in the images is advertised in the advertisement; and recognizing there exists a correlation between the recognized at least one visual object and the advertisement based on the determination. [0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements (such as the keyword matching of Stettner above); 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene (i.e., the system may analyze visual objects within the video to semantically describe what is occurring in a given scene such as determining a person is making a sandwich, or any other such activity of a person performing some action on an object/other person)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Stettner with the teachings of Cheng to detect visual objects that represents an action sequence within the video in order to automatedly detect and identify features within the video in order to generate a description of the video for search, retrieval, and linking the video with various other electronic content, such as advertisements. [Cheng – 0015, 0063]
Stettner and Cheng fail to explicitly disclose inserting, by the computerized system for targeted ad insertion, an identifier of the matched advertisement at an insertion point into the program content stream.
Leary, in analogous art, teaches inserting, by the computerized system for targeted ad insertion, an identifier of the matched advertisement at an insertion point into the program content stream. [0014-20, 0030, 0045: video content may include an ad marker embedded that indicates an position of an ad opportunity as well as identification of a specific advertisement to be played at the ad opportunity]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Stettner and Cheng with the teachings of Leary to specify insertion of an advertisement identifier at an ad insertion point, as it is understood in the art that ad markers may be utilized by content playback systems to indicate an upcoming ad opportunity. [Leary – 0020, 0030, 0045]
	
Regarding Claim 2, Stettner, Cheng, and Leary disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Leary disclose initiating, by the computerized system for targeted ad insertion, playback of the program content stream; [Stettner – Figs. 7, 9; 0029-30, 0073-76, 0078-81: multimedia device may receive multimedia content from content provider/content source; Leary – 0020, 0030, 0045: ad marker identifies the advertisements and position of upcoming ad opportunities]
recognizing, by the computerized system for targeted ad insertion, the identifier of the matched advertisement during playback of the program content stream; [Stettner – Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025: where commercials may be linear advertisement content; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback; Leary – 0020, 0030, 0045: ad marker identifies the advertisements and position of upcoming ad opportunities]
accessing, by the computerized system for targeted ad insertion, content of the matched advertisement in response to the recognizing the identifier of the matched advertisement during playback of the program content stream; [Stettner – 0025, 0029-30, 0035, 0056, 0061-62, 0068, 0078: client may use advertisement information to retrieve the identified advertiser from an advertisement source; Leary – 0020, 0030, 0045: ad marker identifies the advertisements and position of upcoming ad opportunities] and 
inserting, by the computerized system for targeted ad insertion, the content of the matched advertisement into the program content stream during the playback of the program content stream. [Stettner – Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break; Leary – 0020, 0030, 0045: ad marker identifies the advertisements and position of upcoming ad opportunities for retrieval of the identified advertisement and for advertisement playback at the identified ad opportunity]

Regarding Claim 3, Stettner, Cheng, and Leary disclose all of the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Leary disclose playing, by the computerized system for targeted ad insertion, the content of the matched advertisement during the playback of the program content stream at a time during playback of the program content stream that correlates to the insertion point into the program content stream of the identifier of the matched advertisement. [Stettner – Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025: where commercials may be linear advertisement content; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback; Leary – 0020, 0030, 0045: ad marker identifies the advertisements and position of upcoming ad opportunities for retrieval of the identified advertisement and for advertisement playback at the identified ad opportunity]

Regarding Claim 4, Stettner, Cheng, and Leary disclose all of the limitations of Claim 3, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Leary disclose wherein the initiating playback of the program content stream; recognizing the identifier of the matched advertisement during playback of the program content stream; the accessing content of the matched advertisement in response to the recognizing the identifier of the matched advertisement during playback of the program content stream; and the inserting the content of the matched advertisement into the program content stream during the playback of the program content stream are performed by a receiving device at a customer premises. [Stettner – Figs. 1-7; 0012, 0015-16, 0086-88: various components may be performed by any on or other components of the network; 0029-30: where client device may retrieve and display advertising content within displayed program content stream; Leary – Fig. 1; 0025-30: system may be implemented by STB; see MPEP 2144.04(V)-(VI)]

Regarding Claim 5, Stettner, Cheng, and Leary disclose all of the limitations of Claim 3, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Leary disclose wherein the playing the content of the matched advertisement during the playback of the program content stream at a time during playback of the program content stream that correlates to the insertion point into the program content stream of the identifier of the matched advertisement is performed by a receiving device at a customer premises. [Stettner – Figs. 1-7; 0012, 0015-16, 0086-88: various components may be performed by any on or other components of the network; 0029-30: where client device may retrieve and display advertising content within displayed program content stream; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback; Leary – Fig. 1; 0025-30: system may be implemented by STB; see MPEP 2144.04(V)-(VI)]

Regarding Claim 6, Stettner, Cheng, and Leary disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner, Cheng, and Leary disclose wherein the receiving the program content stream; the detecting images in the content stream; the recognizing at least one visual object within the images; the matching the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object; and the inserting, the identifier of the matched advertisement at an insertion point into the program content stream, enabling playback of the matched advertisement during playback of the program content stream at a time that correlates to the insertion point into the program content stream of the identifier of the matched advertisement are performed by a content server outside a customer premises. [Stettner – Figs. 1-7; 0012, 0015-16, 0086-88: various components may be performed by any on or other components of the network; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene; Leary – Fig. 1; 0025-30, 0057-58: system may be implemented by any combination of hardware and software; see MPEP 2144.04(V)-(VI)]

Regarding Claim 7, Stettner, Cheng, and Leary disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Cheng disclose wherein the matching the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object includes: determining an additional object of the recognized at least one visual object in the images represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the at least one visual object and the advertisement based on the determination. [Stettner – 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements, where e.g. system may recognize that a particular baseball player hits a home run during the displayed baseball game; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene]
	 
Regarding Claim 8, Stettner, Cheng, and Leary disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Cheng disclose wherein the matching the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object includes: determining an additional object of the recognized at least one visual object in the images is one or more words representing a product or service advertised in the advertisement; and recognizing there exists a correlation between the at least one visual object and the advertisement based on the determination. [Stettner – 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene]

Regarding Claim 9, Stettner, Cheng, and Leary disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Cheng disclose wherein the recognizing the at least one visual object within the images includes: detecting a plurality of visual object candidates within the images; determining at least one of the visual object candidates is a type of visual object associated with one or more of a plurality of advertisements; and recognizing the at least one of the visual object candidates as the at least one visual object within the images based on the determination. [Stettner – 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene]

Regarding Claim 10, Stettner, Cheng, and Leary disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Stettner and Cheng disclose wherein the matching the recognized at least one visual object within the images to an advertisement that correlates with the recognized at least one visual object includes: accessing a plurality of stored advertisement data corresponding to a plurality of different advertisements; determining which advertisement of the plurality of advertisements advertises a product or service that correlates with the recognized at least one visual object within the images based on the accessing of the plurality of stored advertisement data; and matching the recognized at least one visual object within the images to the determined advertisement of the plurality of advertisements. [Stettner – Figs. 7, 9; 0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene]

Regarding Claim 11, Stettner, Cheng, and Leary disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Stettner, Cheng, and Leary disclose detecting, by the computerized system for targeted ad insertion, audio in the content stream; recognizing, by the computerized system for targeted ad insertion, at least one characteristic of the audio; matching, by the computerized system for targeted ad insertion, the recognized at least one characteristic of the audio to an advertisement that correlates with the recognized at least one characteristic of the audio; and inserting, by the computerized system for targeted ad insertion, an identifier of the matched advertisement at an insertion point into the program content stream, enabling playback of the matched advertisement during playback of the program content stream at a time that correlates to the insertion point into the program content stream of the identifier of the matched advertisement. [Stettner – Figs. 7, 9; 0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene; Leary – 0020, 0030, 0045: ad marker identifies the advertisements and position of upcoming ad opportunities for retrieval of the identified advertisement and for advertisement playback at the identified ad opportunity]


Regarding Claim 12, Stettner discloses a system, [Figs. 1-5] comprising: 
at least one computer processor; [Figs. 1-5; 0037-38: control unit 210] and 
at least one memory coupled to the at least one computer processor, the at least one memory having computer-executable instructions stored thereon that, when execute-d by the at least one computer processor, [Figs. 1-5; 0037-38: memory 220; 0042, 0087: Memory that may store instruction to be executed by the processors] cause the at least one computer processor to: 
initiate playback of a program content stream; [Figs. 7, 9; 0029-30, 0073-76, 0078-81: multimedia device may receive multimedia content from content provider/content source]
recognize an identifier of an advertisement during playback of the program content stream, the identifier having been identified in response to at least one keyword  recognized within images of the content stream being matched to the advertisement which correlates with the recognized at least one keyword; wherein the matching the recognized at least one keyword within the images to an advertisement that correlates with the recognized at least one keyword includes: determining the recognized at least one keyword in the images relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized at least keyword and the advertisement based on the determination; [Figs. 7, 9; 0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break (where it is readily understood that advertisements typically advertise products and/or services offered by a particular advertiser); 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025: where commercials may be linear advertisement content; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and keywords are utilized to select particular advertisements, where selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback]
 access content of the advertisement in response to the recognizing of the identifier of the advertisement during playback of the program content stream; [0025, 0029-30, 0035, 0056, 0061-62, 0068, 0078: client may use advertisement information to retrieve the identified advertiser from an advertisement source] and 
insert the content of the advertisement into the program content stream during the playback of the program content stream. [Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break]
Stettner fails to explicitly disclose the identifier having been identified in response to at least one visual object recognized within images of the content stream as representing an action sequence in video comprising the program content stream being matched to the advertisement which correlates with the recognized at least one visual object; determining the recognized at least one visual object in the images represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized at least one visual object and the advertisement based on the determination. (Emphasis on the particular elements of the limitations not explicitly disclosed by Stettner)
Cheng, in analogous art, teaches the identifier having been identified in response to at least one visual object recognized within images of the content stream as representing an action sequence in video comprising the program content stream being matched to the advertisement which correlates with the recognized at least one visual object; determining the recognized at least one visual object in the images represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized at least one visual object and the advertisement based on the determination. [0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements (such as the keyword matching of Stettner above); 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene (i.e., the system may analyze visual objects within the video to semantically describe what is occurring in a given scene such as determining a person is making a sandwich, or any other such activity of a person performing some action on an object/other person)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Stettner with the teachings of Cheng to detect visual objects that represents an action sequence within the video in order to automatedly detect and identify features within the video in order to generate a description of the video for search, retrieval, and linking the video with various other electronic content, such as advertisements. [Cheng – 0015, 0063]
Stettner and Cheng fail to explicitly disclose the identifier having been inserted at an insertion point into the program content stream in response to at least one visual object recognized within images of the content stream as representing an action sequence in video comprising the program content stream being matched to the advertisement which correlates with the recognized at least one visual object. (Emphasis on the particular elements of the limitations not explicitly disclosed by Stettner and Cheng)
Leary, in analogous art, teaches the identifier having been inserted at an insertion point into the program content stream in response to at least one visual object recognized within images of the content stream as representing an action sequence in video comprising the program content stream being matched to the advertisement which correlates with the recognized at least one visual object. [0014-20, 0030, 0045: video content may include an ad marker embedded that indicates a position of an ad opportunity as well as identification of a specific advertisement to be played at the ad opportunity]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Stettner and Cheng with the teachings of Leary to specify insertion of an advertisement identifier at an ad insertion point, as it is understood in the art that ad markers may be utilized by content playback systems to indicate an upcoming ad opportunity. [Leary – 0020, 0030, 0045]

Regarding Claim 13, Stettner, Cheng, and Leary disclose all of the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 14, Stettner, Cheng, and Leary disclose all of the limitations of Claim 13, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Leary disclose wherein the accessing content of the advertisement in response to the recognizing the identifier of the advertisement during playback of the program content stream includes accessing content of the advertisement at a set-top box from a remote advertisement server. [Stettner – 0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0029: client may be a STB; 0035: client may retrieve ad content from content server in real time; Leary – Fig. 1; 0025-30: system may be implemented by STB; 0014-20, 0030, 0045: video content may include an ad marker embedded that indicates an position of an ad opportunity as well as identification of a specific advertisement to be played at the ad opportunity]

Regarding Claim 15, Stettner, Cheng, and Leary disclose all of the limitations of Claim 13, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Stettner and Leary disclose wherein the accessing content of the advertisement in response to the recognizing the identifier of the advertisement during playback of the program content stream includes accessing content of the advertisement by a set-top box from local storage of the set-top box. [Stettner – 0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0029: client may be a STB; 0035: client may pre-fetch and locally store advertisements and retrieve the advertisement from local memory at the appropriate time; Leary – Fig. 1; 0025-30: system may be implemented by STB; 0014-20, 0030, 0045: video content may include an ad marker embedded that indicates an position of an ad opportunity as well as identification of a specific advertisement to be played at the ad opportunity]

Regarding Claim 16, Stettner, Cheng, and Leary disclose all of the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
Furthermore, Stettner, Cheng, and Leary disclose receive a plurality of stored advertisement data corresponding to a plurality of different advertisements; search the plurality of stored advertisement data corresponding to a plurality of different advertisements for advertisement data that is identified by the identifier of the advertisement during playback of the program content stream; and access content of the advertisement in response to the recognizing the identifier of the advertisement during playback of the program content stream based on the advertisement data that is identified by the identifier of the advertisement during playback of the program content stream. [Stettner – Figs. 7, 9; 0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback; Cheng – 0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements; 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene; Leary – 0014-20, 0030, 0045: video content may include an ad marker embedded that indicates an position of an ad opportunity as well as identification of a specific advertisement to be played at the ad opportunity]


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stettner in view of Cheng.

Regarding Claim 17, Stettner discloses a non-transitory computer-readable storage medium having computer-executable instructions stored thereon that, when executed by at least one processor, [Figs. 1-5; 0037-38: memory 220; 0042, 0087: Memory that may store instruction to be executed by the processors] cause the at least one processor to: 
access a plurality of stored advertisement data corresponding to a plurality of different advertisements; [0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements]
determine which advertisement of the plurality of advertisements advertises a product or service that correlates with at least one keyword recognized within images of a program content stream based on the accessing of the plurality of stored advertisement data; [0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break (where it is readily understood that advertisements typically advertise products and/or services offered by a particular advertiser); 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements] and 
match the at least one keyword recognized within the images to the determined advertisement of the plurality of advertisements; [0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements]
wherein the matching includes: determining the recognized at least one keyword in the images relates to a product or service advertised in the determined advertisement; and recognizing there exists a correlation between the recognized at least keyword and the determined advertisement based on the determination; [0011-12: selected advertisement for a product related to the media content may be displayed to the user device during a commercial break (where it is readily understood that advertisements typically advertise products and/or services offered by a particular advertiser); 0013, 0023, 0035, 0055, 0062, 0068, 0078, 0080-81: content analyzer may use speech, audio, and image analysis to identify keywords of detected items in the video stream, and decision manager may receive keywords from content analyzer to a set of advertising rules to select an advertisement from a group of available advertisements]
Stettner fails to explicitly disclose determine which advertisement of the plurality of advertisements advertises a product or service that correlates with at least one visual object recognized within images of a program content stream as representing an action sequence in video comprising the program content stream, based on the accessing of the plurality of stored advertisement data; match the at least one visual object recognized within the images to the determined advertisement of the plurality of advertisements; wherein the matching includes: determining the recognized at least one visual object in the images represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized least one visual object and the advertisement based on the determination.  (Emphasis on the particular elements of the limitations not explicitly disclosed by Stettner)
Cheng, in analogous art, teaches determine which advertisement of the plurality of advertisements advertises a product or service that correlates with at least one visual object recognized within images of a program content stream as representing an action sequence in video comprising the program content stream, based on the accessing of the plurality of stored advertisement data; match the at least one visual object recognized within the images to the determined advertisement of the plurality of advertisements; wherein the matching includes: determining the recognized at least one visual object in the images represents an action sequence that relates to a product or service advertised in the advertisement; and recognizing there exists a correlation between the recognized least one visual object and the advertisement based on the determination.  [0015, 0063: wherein system may generate description of content/scenes that may be utilized to retrieve and linking to other electronic content, such as advertisements (such as the keyword matching of Stettner above); 0016-17, 0019-20, 0022-23, 0039-43, 0046-48: where various detection modules may analyze video/image data to detect visual features with the video, such as actors/objects/scenes/actions, to classify activities/events that occur within a given scene (i.e., the system may analyze visual objects within the video to semantically describe what is occurring in a given scene such as determining a person is making a sandwich, or any other such activity of a person performing some action on an object/other person)]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the CRM of Stettner with the teachings of Cheng to detect visual objects that represents an action sequence within the video in order to automatedly detect and identify features within the video in order to generate a description of the video for search, retrieval, and linking the video with various other electronic content, such as advertisements. [Cheng – 0015, 0063]
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stettner and Cheng as applied to claim 17 above, and further in view of Leary.

Regarding Claim 18, Stettner and Cheng disclose all of the limitations of Claim 17, which are analyzed as previously discussed with respect to that claim.
Furthermore, Stettner discloses enabling playback of the determined advertisement of the plurality of advertisements during playback of the program content stream at a time into the program content stream based on the identifier of the determined advertisement of the plurality of advertisements. [Stettner – Figs. 7, 9; 0011-12: selected advertisement may be displayed to the user device during a commercial break; 0023: advertisements may be associated with a unique identifier associated with keywords, as well as a specific time of day; 0025: where commercials may be linear advertisement content; 0035: retrieving advertisements for inserting in an upcoming programming break; 0055-56, 0064, 0068, 0078, 0080-81: selected advertisements are associated with unique identifiers, and specific timeslot assignments and retrieved for playback]
	Stettner and Cheng fail to explicitly disclose insert an identifier of the determined advertisement of the plurality of advertisements at an insertion point into the program content stream, enabling playback of the determined advertisement of the plurality of advertisements during playback of the program content stream at a time that correlates to the insertion point into the program content stream of the identifier of the determined advertisement of the plurality of advertisements. (Emphasis on the particular elements of the limitations not explicitly disclosed by Stettner and Cheng)
Leary, in analogous art, teaches disclose insert an identifier of the determined advertisement of the plurality of advertisements at an insertion point into the program content stream, enabling playback of the determined advertisement of the plurality of advertisements during playback of the program content stream at a time that correlates to the insertion point into the program content stream of the identifier of the determined advertisement of the plurality of advertisements. [0014-20, 0030, 0045: video content may include an ad marker embedded that indicates a position of an ad opportunity as well as identification of a specific advertisement to be played at the ad opportunity]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the CRM of Stettner and Cheng with the teachings of Leary to specify insertion of an advertisement identifier at an ad insertion point, as it is understood in the art that ad markers may be utilized by content playback systems to indicate an upcoming ad opportunity. [Leary – 0020, 0030, 0045]

Regarding Claim 19, Stettner, Cheng, and Leary disclose all of the limitations of Claim 18, which are analyzed as previously discussed with respect to that claim.
Furthermore, Stettner and Leary disclose access content of the determined advertisement of the plurality of advertisements in response to recognizing the identifier of the determined advertisement of the plurality of advertisements during playback of the program content stream. [Stettner – 0025-26: where commercials may be linear advertisement content that may be stored in some advertising content database; 0029: client may be a STB; 0035: client may retrieve ad content from content server in real time or pre-fetched; Leary – Fig. 1; 0025-30: system may be implemented by STB; 0014-20, 0030, 0045: video content may include an ad marker embedded that indicates an position of an ad opportunity as well as identification of a specific advertisement to be played at the ad opportunity]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mishra (US 10,327,026 B1) discloses systems and methods for selecting advertisements to present following a video segment, and where the advertisements may be selected based on products directly depicted in the video segments or general categories of objects depicted or referred to in the video segments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421